Title: To James Madison from William Blackledge, 25 January 1804 (Abstract)
From: Blackledge, William
To: Madison, James


25 January 1804, Washington. “Your favor of the 23d [not found] inclosing the passport for Mr Coakley was duly recd.; and in compliance with your esteemed advice I have withheld it till I have ascertained from Col. Wynn that Mr. Coakley has ever since the adoption of the Constitution owned & sailed Vessels in his own name as an American; and also that he Mr. C has been appointed and acted as a Justice of the peace in the State of No. Carolina. If I am not deceived none but citizens of the U.S. can obtain registers for or own & Sail American Bottoms. And I know that among the Oaths necessary to the qualification of a Justice of the peace in No Carolina is an Oath of Allegiance to that State. And by the 40th. Article of the Constitution of that State any foreigner taking the Oath of Allegiance and residing therein twelve months ‘shall be deemed a free citizen.[‘] I am from these considerations induced to believe that there can be but little do[u]bt of the Citizenship of Mr. Coakley. But as I would not … be instrumental in Commiting either the honor or interest of the United States, and as I confess myself an incompetent judge of the requisites for converting a foreigner into a citizen, I shall not venture to forward the passport, untill I can get your opinion on the above facts Communicated by Col Wynn, for the truth of which I pledge myself.”
 

   
   RC (DNA: RG 59, Preliminary Inventory 15, entry 509, Letters Requesting Passports, 1791–1910). 2 pp.; docketed in an unidentified hand: “Jany 24. 1804 / recd. same day.”


